Exhibit 10.1

 

GlycoGenesys Inc. & Veristat Inc.

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (“Agreement”), dated May 2, 2005 (“Effective
Date”), is entered into by and between GlycoGenesys Inc., a Delaware corporation
with its principal place of business at 31 St. James Avenue, Boston,
Massachusetts 02116 (“GlycoGenesys”), and Veristat Inc., 356 Washington Street,
Holliston, MA 01746 (“Provider”).

 

WHEREAS, GlycoGenesys desires to retain the services of Provider, and Provider
desires to perform such services for GlycoGenesys.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, GlycoGenesys and Provider agree as follows:

 

1. Work Order. Each individual work engagement performed under this Agreement
will be defined by a Work Order in the form of the template attached as Exhibit
A. Each Work Order shall be signed by both parties and will describe the
services to be performed (“Services”), the schedule for the performance of the
Services (the “Period of Performance”), any identifiable work product to be
delivered by Provider (“Deliverables”), the travel fees and reimbursable
expenses, if any, the fixed price or hourly rate for the Services (“Fees”), and
any other terms that apply to that specific Work Order (“Special Terms”). The
Work Order is not effective without an accompanying GlycoGenesys Purchase Order.
Each Work Order, together with its respective Purchase Order and the terms of
this Agreement, constitutes a separate contract that will be effective upon
execution of both the Work Order and the Purchase Order by an authorized
corporate officer from GlycoGenesys and Provider. Each Work Order shall be
governed by the terms of this Agreement. Except for the Special Terms in the
Work Order, this Agreement will take precedence in the event of a conflict
between the terms of this Agreement and the Work Order.

 

2. Services. Provider shall perform the Services in accordance with the highest
professional standards of skill, care and diligence and in compliance with the
applicable study protocol all applicable laws and regulations, including, as
applicable, ICH Guideline for Good Clinical Practice, FDA Good Clinical
Practices, or Good Laboratory Practices; and the Food, Drug & Cosmetic Act
(“FDCA”) and FDA regulations and guidelines, and with any other applicable laws
(including, without limitation, the Animal Welfare Act (7 U.S.C. § 2131 et
seq.), the Health Insurance Portability and Accountability Act, as may be
amended, and the implementing regulations thereunder, the Occupational Safety
and Health Act of 1970, the Hazardous Materials Transportation Act, and the
Immigration and Reform Control Act). GlycoGenesys shall supply Provider with
access to its information and property as may be reasonably required and as
detailed in the Work Order to permit Provider to perform the Services hereunder.
Provider shall cooperate with GlycoGenesys’ personnel and shall not interfere
with the conduct of GlycoGenesys’ business and, while on the premises of
GlycoGenesys, shall observe all rules, regulations and security requirements of
GlycoGenesys concerning the safety of persons and property.

 

3. Compensation.

 

  3.1 Service Fees (Hourly). If the Work Order is priced as an hourly rate or on
a time and materials basis, GlycoGenesys shall pay Provider the Service Fees at
the rate(s) set forth in the Work Order for “time worked”. Time worked is the
time spent performing the tasks described in the Work Order; for example, time
working on or discussing Deliverables or spent in meetings related to the tasks
described in the Work Order and shall exclude meal times and commuting times.
Service Fees for time worked at the travel location shall be paid at the rates
specified in the Work Order. Without prior GlycoGenesys approval, Service Fees
for “time worked” at a travel destination (a location other than GlycoGenesys’s
offices at 31 St. James Avenue, Boston MA) shall not exceed eight



 

1



--------------------------------------------------------------------------------

times the standard hourly rate for any calendar day. The actual amount to be
paid may be more or less than listed in the Purchase Order and Work Order, but
shall not exceed the maximum dollar amount(s) specified in each Order without
prior written approval from GlycoGenesys and the issuance of a modified Purchase
Order and Work Order.

 

  3.2 Service Fee (Fixed Price Deliverable). If the Work Order is fixed price
for completing a specific task, GlycoGenesys shall pay Provider the fixed price
according to the payment schedule set forth in the Work Order.

 

  3.3 Travel Fees. If specifically authorized in the Work Order, GlycoGenesys
will pay travel fees for the actual time spent traveling (from departure of
home/principal place of business to specified travel destination, and subsequent
return trip) at the travel rate set forth in the Work Order.

 

  3.4 Reimbursement of Expenses. If specifically authorized in the Work Order,
GlycoGenesys shall reimburse Provider for all reasonable and necessary travel
and other out-of-pocket expenses incurred or paid by Provider in connection with
the performance of travel specified in the Work Order to perform the Services
under such Work Order. Provider shall submit to GlycoGenesys itemized monthly
statements, in a form satisfactory to GlycoGenesys, of expenses incurred in the
previous month and shall provide receipts for all expenses exceeding $25.

 

  3.5 Invoicing. Provider shall submit to GlycoGenesys, in a form satisfactory
to GlycoGenesys, monthly invoices of Services performed in the previous month
for hourly Service Fees or as specified in the payment schedule set forth in the
Work Order for Fixed Price Deliverable work orders. Invoices shall be submitted
to GlycoGenesys Inc., 31 St. James Avenue, Boston, MA 02116, Attention: Accounts
Payable. Invoices shall contain the following information:

 

a. Provider’s name and address

b. Provider’s Tax Identification Number

c. Purchase Order number

d. Provider’s invoice number and date

e. Description of Service invoiced, including applicable line number

f. Hourly or unit price, number of hours worked or items delivered

g. Total amount of invoice

h. Name, title, and telephone number of person to be notified in the event of a
defective invoice

i. Payment address

 

  3.6 Payments. GlycoGenesys shall pay invoices within thirty (30) days after
receipt of a proper invoice from Provider.

 

  3.7 Taxes. All Fees for services rendered and expenses set forth in the Work
Order shall include sales tax, VAT and any other applicable taxes or duties and
GlycoGenesys shall not be responsible for any taxes imposed upon Provider that
the Provider is responsible to collect not set forth therein.

 

4. Term and Termination.

 

  4.1 Term. Unless earlier terminated as set forth below, this Agreement
commences on the Effective Date and shall continue until the later of five (5)
years from the date of this Agreement or completion of the last effective Work
Order executed prior to such 5-year period pursuant to this Agreement.

 

  4.2 Termination by GlycoGenesys. In the event that Provider is in default of
any of its material obligations under this Agreement and fails to remedy such
default within fifteen (15) days after receipt of written notice thereof,
GlycoGenesys shall have the right to

 

2



--------------------------------------------------------------------------------

terminate this Agreement. GlycoGenesys may terminate this Agreement for any
other reason upon thirty (30) days prior written notice or any individual Work
Order upon ten (10) days prior written notice to Provider.

 

  4.3 Termination by Provider. In the event that GlycoGenesys is in default of
any of its material obligations under this Agreement and fails to remedy such
default within fifteen (15) days after receipt of written notice thereof,
Provider shall have the right to terminate this Agreement.

 

  4.4 Effect of Termination. In the event of termination of this Agreement for
any reason other than default by Provider, Provider shall be entitled to payment
for Services performed prior to the effective date of termination, including
reimbursement of expenses as set forth in Section 3.3. Such payments shall
constitute full settlement of any and all rights of Provider to receive payment
from GlycoGenesys with respect to services performed under this Agreement. Upon
any expiration or termination of this Agreement, the obligations under Sections
4.4, 5-9, 11, and 14-17 shall survive.

 

5. Records, Inspection, and Audit. Provider agrees to maintain accurate books
and records in connection with Provider’s performance of the Services. Unless
returned to GlycoGenesys pursuant to Section 7 below, all such books and records
(including, without limitation, all papers, correspondence, data, information,
reports, records, receipts, and other sources of information relating to the
Services) will be held for a period of the longer of two (2) years after the
expiration or termination of this Agreement or the period required by the US
Food and Drug Administration or other regulatory agency. GlycoGenesys
representatives may, at any time and at GlycoGenesys’s expense, inspect and
audit Provider’s compliance with the provisions of this Agreement, including
Provider’s books and records in connection with Provider’s performance of the
Services hereunder.

 

6. Return of Documents. Upon the request of GlycoGenesys, Provider shall return
to GlycoGenesys all drawings, documents and other tangible or electronic
manifestations of Proprietary Information (as defined below) received or
generated by Provider in connection with performance of the Services (and all
copies and reproductions thereof) and shall not retain any copies, extracts,
analyses, or other reproductions, in whole or in part, of such written material,
except one copy may be retained by Provider in confidence for archival purposes
only.

 

7. Proprietary Information. Provider acknowledges that Provider’s relationship
with GlycoGenesys is one of high trust and confidence and that in the course of
Provider’s service to GlycoGenesys Provider will have access and contact with
Proprietary Information.

 

7.1 Proprietary Information. The term “Proprietary Information” shall mean all
scientific, technical, trade or business information of GlycoGenesys (or of
third parties) disclosed to Provider or generated by Provider in the performance
of the Services, whether or not in writing, of a confidential or proprietary
nature, including any portion of analyses, compilations, forecasts, studies or
other documents prepared by Provider which contains such information. By way of
illustration, but not limitation, Proprietary Information may include
inventions, know-how, products, processes, methods, techniques, assays,
formulas, compositions, compounds, projects, developments, plans, protocols,
investigator brochures, research data, clinical data, financial data, personnel
data, computer programs, customer and supplier lists and contacts at or
knowledge of customers or prospective customers of GlycoGenesys.

 

7.2 Disclosure of Proprietary Information. Except as expressly permitted in this
Section 7, during the term of this Agreement and for a period of five (5) years
thereafter but in no event earlier than seven (7) years from the date hereof,
Provider shall hold in confidence and shall not directly or indirectly disclose,
communicate or in any way divulge to any person, any Proprietary Information,
without the prior written consent of GlycoGenesys. Provider shall use such
Proprietary Information only for the purpose of performing the Services and
shall not use or exploit such Proprietary Information for Provider’s benefit or
the benefit of another without the prior written consent of GlycoGenesys.
Provider shall not provide or grant any third party access to the Proprietary
Information. During the term of this Agreement and thereafter,

 

3



--------------------------------------------------------------------------------

Provider shall exercise all commercially reasonable precautions to physically
protect the integrity and confidentiality of the Proprietary Information.

 

7.3 Limitation on Obligations. The obligations of Provider specified in Section
7.2 above shall not apply, and Provider shall have no further obligations, with
respect to any Proprietary Information to the extent Provider can demonstrate,
by clear and convincing evidence, that such Proprietary Information:

 

  a. was known or used by Provider prior to the date of disclosure to Provider,
as evidenced by the prior written records of Provider;

 

  b. either before or after the date of disclosure to Provider, is lawfully
disclosed to Provider by an independent, unaffiliated third party rightfully in
possession of the Proprietary Information;

 

  c. either before or after the date of disclosure to Provider, becomes
published or generally known to the public through no fault or omission on the
part of Provider, but such inapplicability applies only after such information
is published or becomes generally known; or

 

  d. is required to be disclosed by Provider to a third party to comply with
applicable laws or to comply with governmental regulations; provided, that
Provider provides prior written notice of such disclosure to GlycoGenesys as
promptly as practicable and takes reasonable and lawful actions to avoid and/or
minimize the degree of such disclosure including assisting GlycoGenesys to
obtain assurances that Proprietary Information will be accorded to the
confidential treatment disclosed pursuant to this Section 7.

 

8. Ownership of Work Product. All Work Product (as defined below), and all
right, title and interest therein, shall be and at all times remain the
exclusive property of GlycoGenesys and Provider shall have no rights therein. To
the extent that such Work Product shall not constitute a work made for hire,
Provider hereby expressly assigns to GlycoGenesys all right, title and interest
in and to all such Work Product, and shall execute and deliver to GlycoGenesys
any and all documentation reasonably required by GlycoGenesys to evidence such
ownership and/or assignment. For the purposes of this Agreement, “Work Product”
means all work product of Provider produced, developed or discovered by Provider
pursuant to or in connection with performances of Services under this Agreement,
including all reports, data, materials, ideas, know-how, information, software,
specifications, inventions, writings, discoveries, patents, copyrights,
trademarks, trade secrets and designs, along with all proprietary and other
rights that may now or in the future exist therein or be appurtenant thereto.
Provider shall mark all Work Product with GlycoGenesys’s copyright or other
proprietary notice as directed by GlycoGenesys and shall take all actions deemed
necessary by GlycoGenesys to perfect GlycoGenesys’s rights therein. Provider
agrees that GlycoGenesys (or any third party entrusting its own confidential
information to GlycoGenesys) is and shall remain the exclusive owner of the
Proprietary Information and all patent, copyright, trademark, trade secret, and
other intellectual property rights in such Proprietary Information or arising
therefrom. Except as expressly set forth in this Agreement, no option, license,
or conveyance of such rights to Provider is granted or implied under this
Agreement. The statistical methods, SAS programming, and other processes of
general applicability utilized by Provider or produced by Provider under this
Agreement but which are not deliverable to GlycoGenesys are not considered “Work
Product” under this provision and shall remain Veristat property.

 

9. Representations and Covenants. Provider represents that Provider’s
performance under this Agreement does not, and shall not, breach any agreement
that obligates Provider to keep in confidence any trade secrets or confidential
or proprietary information of any other party or to refrain from competing,
directly or indirectly, with the business of any other party. Provider
represents that it shall not disclose to GlycoGenesys any trade secrets or
confidential or proprietary information of any other party. Each party
represents and warrants that it has the full power and authority to undertake
the obligations set forth in this Agreement and that it has not entered into,
and shall not enter into,

 

4



--------------------------------------------------------------------------------

any other agreements that would render it incapable of satisfactorily performing
its obligations hereunder. Provider further represents that neither Provider nor
Provider’s principals, employees or consultant’s performing services for
GlycoGenesys (a) are presently debarred, suspended, proposed for debarment, or
declared ineligible for the award of contracts by any Federal agency, including
the U.S. Food and Drug Administration (“FDA”) or (b) have within a three-year
period preceding this Agreement, had one or more contracts terminated for
default by any Federal agency, including the FDA. No debarred person will in the
future be employed by Provider in connection with responsibilities or
obligations of Provider under this Agreement. . Provider agrees to immediately
disclose in writing to GlycoGenesys if any employee or agent is debarred or
disqualified or if any action, suit, claim, investigation, or legal or
administrative proceeding is pending or, to the best of Provider’s knowledge,
threatened, relating to the debarment or disqualification of Provider or any
person performing services hereunder. If applicable, pursuant to 21 CFR 312.52,
at the request of GlycoGenesys, Provider will provide in writing a Notice of
Transfer of Obligations. Provider agrees to diligently carryout all transferred
obligations and responsibilities in compliance with all applicable laws,
regulations, policies and guidelines as well as the terms specified herein.
Provider represents that it has or shall obtain agreements with all employees,
consultants and advisors who participate in rendering the services hereunder
which (a) impose confidentiality obligations on such personnel consistent with
the terms hereunder and (b) effectively vest in Provider any and all rights
which such personnel might otherwise have in the results of their work and are
adequate to permit Provider to transfer such rights to GlycoGenesys under
Section 8 of this Agreement.

 

10. Infringement Indemnification. Provider hereby agrees to defend, indemnify
and hold GlycoGenesys harmless from and against any and all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees) arising
out of any claim that the Deliverables and/or any Work Product provided
hereunder infringes or violates any copyright, trade secret, or other
intellectual property right of a third party, and will pay all costs and damages
arising from such claim. Additionally, Provider will obtain for GlycoGenesys, at
no cost to GlycoGenesys, the right to continue using the Deliverables and/or
Work Product, or replace or modify the Deliverables and/or Work Product so that
it becomes non-infringing. Notwithstanding this provision, however, Provider is
not responsible for defending, indemnifying, and holding GlycoGenesys harmless
for claims of infringement or violation arising from any failure by GlycoGenesys
to maintain a proper MedDRA license to accept MedDRA coded data from Provider.
Further, Provider is not responsible for obtaining a license for GlycoGenesys to
receive MedDRA coded data from Provider.

 

11. No Use of Name. Except to the extent required by law or regulation, neither
party shall use the name of the other party in any advertising, publicity or
other commercial activities without the prior written permission of the other
party.

 

12. Assignment. Provider may not assign this Agreement nor any its rights or
obligations without the prior written consent of GlycoGenesys. This Agreement
may be assigned by GlycoGenesys to any of its affiliates or in connection with
the transfer or sale of all or substantially all of the portion of its business
to which this Agreement relates, or in the event of its merger, consolidation,
or change in control or similar transaction. Any other assignment by
GlycoGenesys shall require Provider’s prior written consent, which consent shall
not be unreasonably withheld or delayed. Any purported assignment or attempt to
assign, or any delegation or attempt to delegate, in violation of this Section
12 shall be void and without effect. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

13. Subcontractors. Provider shall not subcontract any Services without the
prior written consent of GlycoGenesys and subject to such additional terms,
including adjustments to billing rates, as GlycoGenesys shall reasonably
request. In the event any Services are so subcontracted, the subcontract shall
contain provisions which are at least as protective of GlycoGenesys’s rights as
this Agreement. If a Work Order provides for a named individual(s) to perform
the Services, only such named individual(s) may perform the Services. Provider
will use its best efforts to minimize the amount of turnover of key personnel on
a Work Order.

 

5



--------------------------------------------------------------------------------

14. Notices. Any notice or communication required or permitted to be given or
made under this Agreement by one of the parties hereto to the other shall be in
writing and shall be deemed to have been sufficiently given or made for all
purposes if sent by hand; recognized national overnight courier; confirmed
facsimile transmission; confirmed e-mail transmission; or mailed by certified
mail, postage prepaid, return receipt requested, addressed to such other party
at its respective address as follows:

 

If to Provider:

 

Veristat Inc.

356 Washington Street

Holliston, MA 01746

Attn: John Balser

Phone: 508-429-7340 extension 15

Fax: 508-429-5741

E-mail: _john.balser@veristatinc.com

 

If to GlycoGenesys: (i) with respect to non-contractual or technical matters, at
the address set forth in the Work Order or (ii) with respect to contractual
matters, at the address below:

 

GlycoGenesys Inc.

31 St. James Avenue

Boston, MA 02116

Attn: William O. Fabbri, Esq.

General Counsel

Phone: (617) 422-0674

Fax: (6127) 422-0675

E-mail: wfabbri@glycogenesys.com

 

15. Solicitation of Employees. Provider agrees that, during the term of this
Agreement and for a period of one (1) year thereafter, it will not directly
solicit, recruit, or hire any employee of GlycoGenesys. Nothing herein shall
preclude a GlycoGenesys employee from pursuing and securing employment
opportunities with another party on such employee’s own initiation.

 

16. Equitable Relief. Provider agrees that any breach of this Agreement will
cause GlycoGenesys substantial and irreparable damages and, therefore, in the
event of any such breach, in addition to other remedies which may be available,
GlycoGenesys shall have the right to seek specific performance and other
injunctive and equitable relief.

 

17. Miscellaneous. Provider is an independent contractor and shall not be
entitled to any benefits, coverages or privileges, including, without
limitation, social security, unemployment, medical or other benefits, made
available to employees of GlycoGenesys. Nothing contained in this Agreement
shall be construed or implied to create an agency, partnership, or employment
relationship between GlycoGenesys and Provider. Except as expressly provided
herein, neither party shall have the authority to contract or incur expenses on
behalf of the other. If any one or more of the provisions of this Agreement
shall be held to be invalid, illegal or unenforceable, that provision shall be
stricken and the remainder of this Agreement shall continue in full force and
effect; provided, however, that the parties shall renegotiate an acceptable
replacement provision so as to accomplish, as nearly as possible, the original
intent of the parties. Any disputes or claims arising under this Agreement shall
be governed by the laws of the Commonwealth of Massachusetts, without regard to
any choice of law principles that would dictate the application of the laws of
another jurisdiction. Any action brought pursuant to or in connection with this
Agreement shall be brought only in the state or federal courts within the
Commonwealth of Massachusetts and Provider submits to the personal jurisdiction
of the courts of the Commonwealth of Massachusetts and waives any objections to
venue of such courts. This Agreement represents the entire agreement of the
Parties and expressly supersedes all previous written or oral communications
between the Parties. No amendment, alteration, or modification of this Agreement
or any exhibits attached hereto shall be valid unless executed in writing by
authorized

 

6



--------------------------------------------------------------------------------

signatories of both Parties. The failure of any party hereto to insist upon
strict performance of any provision of this Agreement or to exercise any right
hereunder will not constitute a waiver of that or any other provision or right.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year set forth above.

 

GLYCOGENESYS INC.

  PROVIDER By:  

/s/ Bradley J Carver

--------------------------------------------------------------------------------

  By:  

/s/ John Balser

--------------------------------------------------------------------------------

          Bradley J Carver       John Balser Title:   CEO and President   Title:
  President        

Fed. Tax ID or Social Security

EIN

 

7